Citation Nr: 1737520	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-14 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for degenerative disc disease of the lumbar spine with stenosis (low back disability).

2.  Entitlement to pension with special monthly pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1961 to April 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania and St. Petersburg, Florida.

In August 2010, the RO in Philadelphia, Pennsylvania denied the Veteran's claim for pension with special monthly benefits.

In a March 2012 rating decision, the RO in St. Petersburg, Florida denied the Veteran's claim to reopen for service connection for low back condition (previously evaluated as defect, bone fusion, lumbosacral spine, spina bifida).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In an April 2014 VA 9 Appeal to Board of Veterans' Appeals, the Veteran requested a hearing at a local VA Office.  In light of this request, a hearing was scheduled for June 5, 2017 at the St. Petersburg, FL local VA office.  However, a few days prior to his hearing, in a June 2017 Statement in Support of Claim, the Veteran, through his representative, requested that his hearing be rescheduled because he was bedridden and was unable to attend his hearing.  The Veteran also requested that his hearing be rescheduled sixty days later to enable him some time to recover.  Again, in an August 2017 Appellate Brief, the Veteran indicated that he was unable to attend his hearing because of a medical condition.  In this regard, the Board finds that the Veteran has shown good cause for rescheduling his hearing and accordingly, a remand is warranted for the RO to reschedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Reschedule the Veteran for a hearing in a local VA Office before a VLJ from the Board.  Notice of the hearing must be sent to the Veteran at his last known address.  A copy of the notice informing him of the date, time and location of that hearing must be associated with the claims folder.

 2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report to the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




